United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 17, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-20052
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ROSELIA GOICOCHEA-SUAZO,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 4:04-CR-387-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Roselia Goicochea-Suazo appeals her guilty-plea conviction

and sentence imposed for illegal reentry into the United States

of a previously deported alien after an aggravated felony

conviction in violation of 8 U.S.C. § 1326(a) & (b)(2).       She

argues that the district court plainly erred in imposing her

sentence pursuant to the then mandatory United States Sentencing

Guidelines, which were subsequently held unconstitutional in

United States v. Booker, 125 S. Ct. 738 (2005).   We review for

plain error.   See United States v. Mares, 402 F.3d 511, 520 (5th

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-20052
                                  -2-

Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517).   Goicochea-Suazo cannot show that she was prejudiced by

the error because the district court sentenced her to the lowest

possible sentence within the guidelines range and nothing in the

sentencing transcript indicates that the district court would

have imposed a lesser sentence if it had known that the

guidelines were not mandatory.    See United States v. Martinez-

Lugo, 411 F.3d 597, 601 (5th Cir. 2005); United States v.

Bringier, 405 F.3d 310, 317 (5th Cir. 2005), petition for cert.

filed (July 26, 2005) (No. 05-5535).    The fact that the district

court imposed the minimum sentence within the applicable

guideline range does not indicate that the judge would have

imposed a lower sentence under an advisory guideline scheme.        See

Bringier, 405 F.3d at 317.    Therefore, Goicochea-Suazo has not

shown that the district court plainly erred in imposing her

sentence pursuant to the mandatory Guidelines, which were

subsequently held unconstitutional in Booker.     Thus, Goicochea-

Suazo has not shown reversible plain error.    See Mares, 402 F.3d

at 520-21.

     Goicochea-Suazo argues that the statute under which she was

convicted, 8 U.S.C. § 1326(b), is unconstitutional in view of

Apprendi v. New Jersey, 530 U.S. 466 (2000).     She acknowledges

that this argument is foreclosed by Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but states that she is raising it to

preserve it for possible Supreme Court review.    Because she did
                               No. 05-20052
                                    -3-

not raise this issue in the district court, review is limited to

plain error.       See Mares, 402 F.3d at 520-21.

       Almendarez-Torres held that § 1326(b)(2)’s enhancement

provision is a sentencing factor and not a separate offense that

must be alleged in the indictment.       Almendarez-Torres, 523 U.S.

at 235.    Apprendi did not overrule Almendarez-Torres.    See

Apprendi, 530 U.S. at 489-90; see also United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000) (noting that the Supreme Court

in Apprendi expressly declined to overrule Almendarez-Torres).

This court must follow the precedent set in Almendarez-Torres

“unless and until the Supreme Court itself determines to overrule

it.”    Dabeit, 231 F.3d at 984 (internal quotation and citation

omitted).    This argument is, as Goicochea-Suazo concedes,

foreclosed.

       AFFIRMED.